Citation Nr: 1545119	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disorder, to include bipolar II disorder.

2.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable evaluation for residuals of a lacerated spleen.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction is currently with the RO in Cleveland, Ohio.

The issues of entitlement to an increased rating for GERD, a compensable evaluation for residuals of a spleen injury, and entitlement to TDIU are addressed in the Remand portion of the decision below and are remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's bipolar II disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

2.  During the appeal period, the Veteran's bipolar II disorder was not manifested by total occupational and social impairment.
CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for bipolar II disorder, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9432 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased evaluation for bipolar II disorder arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the August 2007 and October 2011 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id.  Additionally, the Veteran testified before the Board in October 2012.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and her representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate her claim. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  (2014).

Moreover, the Board also finds that there has been substantial compliance with its August 2012 and May 2013 remand directives as the Veteran was provided with a hearing before the Board and her Social Security Administration (SSA) records have been obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

During service, the Veteran was treated by military physicians for depression, anxiety, and alcohol dependence, and was diagnosed as having bipolar II disorder by a private civilian doctor.  She was ultimately medically discharged from active duty service in June 2007.  In July 2008, the RO granted service connection for bipolar II disorder and assigned a 50 percent disability rating, effective June 22, 2007, the day following her separation from active duty service.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's service-connected bipolar II disorder is currently rated as 50 percent disabling, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9432, General Rating Formula for Rating Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.

An April 2007 psychological report from D. M., Psy.D., documented that the Veteran had been treated primarily for depression and alcohol abuse.  Dr. D. M. opined the Veteran also experienced "periodic hypomanic episodes (persistently elevated, expansive, or irritable mood)," and that those episodes may not have been apparent during her treatment for depression.  The psychologist further explained that the Veteran may not have had any reason to complain about those episodes, because they may not have been severe enough to be troublesome and the Veteran may have actually enjoyed those moods.

At a private July 2007 psychiatric examination with J. J., Ph.D., the Veteran described poor impulse control and gave examples of buying a new car and getting piercings and tattoos.  She also described difficulty coping with thoughts of cutting herself and transient suicidal ideations.  The Veteran stated she only slept one to three hours a night and had difficulty with initial insomnia and mid-waking.  The previous night she only slept two and a half hours because it was hard to maintain a train of thought and she had a lot of energy.  The examiner diagnosed bipolar II disorder and adjustment disorder with mixed emotional features.  On mental status examination, the examiner found the Veteran's affect was somewhat subdued, but overall appropriate to mood and content; her speech was rather pressured, but generally clear and coherent.  She described difficulty with racing thoughts, and there was no evidence of perceptual distortion or delusional systematization.  There were no auditory or visual hallucinations, and insight and judgment appeared intact.  Her mood appeared depressed and she reported feelings of anxiety and irritability, as well as difficulty with vegetative symptoms and transient suicidal ideations, yet did not appear to be in imminent danger of herself or others.

At an August 2007 VA psychiatric examination, the Veteran reported that she began to feel depressed in 2002 and was treated for depression and alcohol dependence during service.  At times she had a lot of anger, sleeplessness, and less desire to sleep; she experienced hypomanic episodes where she functioned on only three hours of sleep a night for weeks.  She also had depressive episodes; during her last episode of depression a few months prior, she had less appetite, wanted to sleep all the time, had low energy, and had no desire to leave her house or do anything.  During her hypomanic states she became very impulsive, had difficulty with overspending, and got many tattoos.  She felt her addictive personality made her more impulsive, which made her exhibit behaviors she later regretted.  On examination, the psychologist found the Veteran was pleasant and cooperative during the interview; her affect was calm and appropriate and she characterized her mood as "fine."  Speech was spontaneous and the rate, volume, and tone of her speech were normal.  The Veteran denied hallucinations and was not delusional.  She denied suicidal ideations at that time, but reported she had suicidal ideations in the past when she was feeling depressed.  Insight and judgment were deemed fair and she was oriented to person, place, time, and situation.  Her short-term and long-term memory were within normal limits.

At a January 2008 VA general medical examination, the Veteran reported symptoms of depression, panic attacks, substance abuse, anxiety, and sleep impairment.  On psychiatric examination, the examiner found the Veteran exhibited appropriate behavior and normal affect, mood, and judgment.  There were no obsessive behaviors, hallucinations, or delusions, and the examiner found her comprehension of commands was normal and her intelligence was average.

In April to May 2011, the Veteran attended inpatient alcohol dependence and withdrawal treatment and reported she had been drinking one liter to ten ounces of vodka daily.  She noted emotional lability but generally felt well.  On her admission paperwork, the Veteran indicated she experienced "a lot" of serious anxiety/tension in the past 30 days, and in the past had experienced serious depression, mild anxiety and tension, Ambien induced hallucinations, and suicidal thoughts.  The examiner rated the Veteran's need for psychiatric and psychological treatment as "high" and did not find that any information the Veteran provided was significantly distorted by her misrepresentation or ability to understand her condition.  The Veteran described her weaknesses as sobriety, self-awareness, self-esteem, and impulsive behavior.  She reported problems with her medication prior to admission.  She indicated she had two sons, ages two years old and eight months, and that she was sober during both pregnancies.  She acknowledged that her drinking had escalated in the past few months and that she drank in the afternoon shortly before her husband came home from work.  She admitted to crossing her own moral boundaries and driving while intoxicated without her children in the car.  She indicated she has been prescribed Valium and Vicodin for pain and admitted to using the medications for reasons other than their intended uses.  She described her tattoos as "self-mutilating" behavior as they were chosen following emotional crises; she denied any other self-mutilating behaviors.  She reported excellent judgment, even when drinking, yet recognized the contradiction in her judgment given her recent decision to drive after drinking.  She admitted to being in denial about her alcohol use and alcoholism and felt that lack of consequences attributed to her denial.

At a May 2011 psychiatric evaluation with P. R., M.D., the Veteran indicated she was able to stay sober for two to three months at a time and was attending Alcoholics Anonymous.  She reported occasional cravings for alcohol and felt that since being sober she began to think she had a social phobia because she drank to feel comfortable around others.  She had been on multiple medications for her mood and experienced side effects from some of them, including severe headaches and cognitive impairment, and she stopped taking medications when she moved in February 2011.  Dr. P. R. found her appearance was appropriate, psychomotor behavior was normal, affect was appropriate, congruent, and full-range, and judgment, recent, and remote memory were intact.  The examiner adjusted the Veteran's medications based on the examination by increasing anxiety and depression medication and decreasing antipsychotic medication.  A June 2011 treatment note from Dr. P. R reflects the Veteran began taking Lithium and later in the month her dosage was increased.

July and August 2011 treatment notes from her primary care physician M. R., M.D., noted the Veteran had sleep disturbances, a dysphoric mood, and was nervous and anxious.

In August 2011, the Veteran met with Dr. P. R. and expressed that her depression had increased in the past four weeks; she denied mania symptoms and reported that anxiety came and went.  In early September 2011, the Veteran had poor sleep and suicidal thoughts without plan or intent.  She complained of tremors in her hands and eyelids after taking Lithium.  In October 2011, doctors discontinued Lithium changed the Veteran's medication regimen, and in November 2011, the Veteran felt like she was "getting manic."

At an October 2011 VA psychiatric examination, the examiner diagnosed bipolar II disorder; anxiety disorder, not otherwise specified; and alcohol dependence, in early full remission, and noted it was not possible to differentiate the symptoms attributable to each diagnosis.  The Veteran reported living with her third husband and their two children; she described her marriage as "turbulent," and indicated that she "live[d] to take care of her children."  The Veteran reported that in 2007 she worked for three months in a bank in customer service and left that position due to a high level of anxiety.  In 2008, she worked for three months as a stock room worker stocking shelves and began having similar anxiety, despite the fact that the job was less stressful than her bank job.  She had recently started online classes for a Master of Fine Arts degree, but began to have panic symptoms and increased anxiety and dropped her classes after one week.   The Veteran indicated she had her first "mental health crisis" in 2006; following separation from the military, she did not get treatment until 2011 because she had two full term pregnancies in 2008 and 2009 and did not want to take medication while pregnant or breastfeeding.  After that, she took a number of medications for her psychiatric disorders and discontinued Lithium after she told her psychiatrist of her suicidal ideations and plan to kill herself with a gun.  She reported being alcohol dependent since 2006, aside from when she was pregnant, and that she had completed two alcohol rehabilitation programs in July 2006 and April 2011.  Her psychiatric symptoms included a depressed mood, anxiety, panic attacks at least once a week, mild memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and intermittent inability to perform activities of daily living.  Prior to starting medications, she reported manic symptoms such as spending too much money and increased pleasure seeking behaviors, with increased sexual encounters.  She noticed less cycling and manic episodes since beginning Lithium.  She had low motivation and energy, "social anxiety," and did not like to participate in group meetings.  She denied agoraphobia, current suicidal ideations, and psychotic symptoms.

In a February 2012 SSA function report, the Veteran felt her depression made it difficult to complete everyday tasks and to leave the house.  She indicated she rarely wore anything except sweats, a t-shirt, and slippers and that she had no motivation; she would forget to shower and would only do so twice weekly.  She reported it was very difficult to fall and stay asleep and to feel awake and get out of bed in the morning.  The Veteran was responsible for taking care of her two children and reported that she fed them simple meals and made sure they were clean and cared for.  She indicated she was able to go out alone when necessary but preferred not to because her anxiety increased.  Her manic episodes caused her to spend irresponsibly online and accumulate substantial debt.  She felt her depression affected her memory and concentration and that it was hard to follow multi-step instructions.

An April 2012 private mental health treatment note with the Veteran's therapist, M. T., reflects she requested inpatient mental health treatment from the local Air Force base, however, they were unable to provide it.  She found a different program and attempted to be admitted for a 28 day program, however that proved to be unsuccessful as her insurance would not cover it.  When M. T. asked the Veteran what she wanted to do that day, she said she wanted to sleep, that she felt "dead," and that she wanted to "feel things."  In May 2012, the Veteran felt overwhelmed by the stress in her life, was panicky, desired to get away and have time for herself, and needed support.  She told the therapist she had a stress/anxiety attack that week and felt she had reached her stress limit.  Later that month, the Veteran reported she felt "good," but worried that good feelings led to manic behavior due to her bipolar disorder and that she was afraid of feeling good.  She felt her manic episodes frequently lead her to impulsively spend two to three thousand dollars at a time.  In a subsequent May 2012 mental health note, the Veteran reported she felt "subdued" and described the feeling as "coming down from last week."  She stated she looked for things to make her "feel better when [she was] coming down," and gave an example of a recent "obsession" with getting a Golden Retriever.  The Veteran described those urges as irrational and recognized they were an attempt to obtain instant gratification.  She indicated she recently hit her significant other in the heat of an argument and that she had difficulty remembering details of conversations she had with people.

In a September 2012, the Veteran told M. T. that she left her husband the previous June because he was abusive.  She reported that she was "flirting with an eating disorder," had no appetite, felt nauseous, and was feeling hopeless.  While she had not had any manic episodes since December 2011, she continued to experience depression and anxiety and denied suicidal or homicidal ideations.  She admitted to using alcohol once in a while and using an old prescription of Ritalin two to three times a week; she felt she did not have time to attend Alcoholics Anonymous.  The Veteran indicated she experienced social anxiety and isolation and had panic attacks a few times a month.  She told the therapist her concentration was impaired and she felt "distracted," her memory was "crappy," and her energy level fluctuated.  She reported having nightmares and insomnia and "acting out" in her dreams; she acknowledged self-medicating with Benadryl and muscle relaxers to fall asleep.  The examiner noted the Veteran had a depressed mood, constricted affect, quiet speech, a foggy memory, fair insight and judgment, and normal behavior.

In September 2012 mental health treatment note with her psychiatrist, J. L., the Veteran reported stress related tics, "sniffs," and increased anxiety.  She was mostly depressed and had been hypomanic for the past two months, spending thousands of dollars online.  She reported increased energy, decreased concentration, and suicidal thoughts for the past four to twelve months.  She had difficulty falling asleep, but once she did she slept "like a rock."  In October 2012, the Veteran reported a depressed mood and decreased concentration.  She was experiencing anxiety, had facial tics that increased her social anxiety, and was pulling out her hair.  She reported middle sleep insomnia and stated she could go two to three days without sleeping and was able to function.  Her thoughts were normal and she denied suicidal or homicidal ideations.  October 2012 mental health progress notes from therapist, M. T., reflect the Veteran felt "stable in the midst of chaos," and that she needed to regroup to get her life back under control.

In a notice of disagreement received by the RO in August 2008, the Veteran disagreed with the 50 percent rating assigned for her bipolar disorder.  She said that the stress of the work environment aggravated her disorder and that since she was discharged from active duty service she already had two different jobs.  She described becoming highly anxious with symptoms progressing to a physical nature and causing her to vomit.  She reported that she had issues with alcoholism and that when her anxiety increased, so did her drinking.  The Veteran indicated her bipolar disorder had affected her marriage and that she and her husband were in counseling to learn how to deal with her symptoms; she reported incidents where she physically assaulted him and threw a lamp at him and that there were periods where her anger would get out of control.  She described being impulsive and making poor choices when having an anxiety attack or bout of depression and indicated that she was unable to recognize the behavior at the times of the incidents.  She also felt her focus and concentration were severely limited by her bipolar disorder.  The Veteran acknowledged having suicidal thoughts often when she was in a depressed mood and that while she had never acted on them, the thoughts were always "floating in the background."  She indicated she was once very social with lots of friends and was able to get along with coworkers, but was now distant from her immediate family; she stated her only friend was her husband.  She tended to isolate herself because she didn't want others to know how her condition affected her.

At her October 2012 hearing before the Board, the Veteran's representative stated that the Veteran's psychiatric disorder more closely approximated the 70 percent criteria and that she abused alcohol to self-medicate.  The Veteran indicated her  bipolar disorder was difficult to treat and that she had been on numerous medications because doctors had not found a good regimen to stabilize her symptoms.  She reported that one of her biggest symptoms was insomnia; she would go for two to three days without sleeping at all or only getting two to three hours of sleep a night, which greatly impacted her productivity.  She indicated she coped with stress by drinking alcohol, and that as a result of being sober recently she did not have a way to deal with stress, which triggered the "bipolar part" of her, with symptoms such as increased insomnia, racing thoughts, and anxiety flares resulting in self-harm.  She acknowledged that she could likely obtain employment if she went on an interview, but that maintaining attendance would be a problem due to insomnia, facial tics, and physical manifestations of bipolar and anxiety.  She endorsed trying several medications to help with her sleep impairment and that those medications made her a zombie; they dulled her senses but didn't actually put her to sleep.  Further, the Veteran's options for treatment were limited, as there were many medications she was unable to take to help with her sleep impairment due to her substance abuse.  The Veteran acknowledged that she worked at a bank following separation from active duty and that while she was educationally qualified, she was not mentally stable enough to handle the stress and responsibility.  She discussed her difficulty with social anxiety around large groups of people.  She also acknowledged that she was well-spoken in one-on-one settings, and that because of this, she felt mental health examiners got a "certain impression" of her that was "not necessarily a true reflection of how [she] interact[ed] outside of their office," and that she didn't believe this had been taken into consideration.

The evidence of record demonstrates that the Veteran's psychiatric disorder most nearly approximates the criteria for a 70 percent rating, prior to March 2, 2011.  38 C.F.R. § 4.7 (2015).  Although most of the Veteran's symptoms aligned with those represented in the 50 percent rating criteria, the Board finds that the symptoms she did exhibit have caused serious deficiencies in occupational and social settings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  One of the most serious symptoms is her sleep impairment.  During manic episodes, she would sleep very little, if at all, and even during periods where she was not experiencing mania, her sleep was disturbed and caused serious difficulty with concentration.  Throughout the record, examiners found she had average to above average intelligence, and at her hearing, the Veteran explained that she felt she was "educationally qualified" to perform a job, such as the one she held at the bank, but that the stress and responsibility was too much for her given her mental instability.  The Veteran stated that in August 2008 she and her husband were experiencing marital difficulties and were attending counseling to learn how to deal with her bipolar symptoms, and in June 2012 they separated.  Mental health notes reflect that on one occasion she hit him and on another she threw a lamp at him; the Veteran acknowledged that there were periods where her anger would get "out of control."  She admitted to self-medicating with alcohol and in April and May 2011, the Veteran was treated for alcohol dependence.  In April 2012, she attempted to attend a four week mental health day program, but was unable to do so as her insurance would not cover it.  The Veteran testified at her Board hearing, and the evidence also reflects, that doctors had not yet found the best combination of medication to manage her symptoms; mental health treatment notes constantly reflect that doctors were changing either the type of medication she was on or the dosage.  Lithium increased her suicidal ideations, Ambien caused her to experience visual hallucinations, and she had been unable to find a medication which enabled her to sleep well, in part due to the fact that many medications were not available to her because of her problems with substance abuse.  Although at times, particularly in one-on-one situations with mental health providers, the Veteran appeared to be functioning fairly well, the evidence reflects that her symptoms were exacerbated, by stressful situations or during manic episodes.  Affording the Veteran the benefit of the doubt, thee Board finds that the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas throughout the entire period on appeal, and that her symptoms more nearly approximate a 70 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.

Here, the criteria for a disability rating of 100 percent have not been met or more nearly approximated at any time during the pendency of the appeal.  While the Veteran's symptoms certainly cause severe occupational and social impairment, they did not cause total occupational and social impairment.  Although she acknowledged having low energy and difficulty concentrating due to impaired sleep, side effects of medicine, and various other reported symptoms, she was still able to take care of her two children, even after she and her husband separated and was parenting alone.  The Veteran acknowledged suicidal ideations, however, the record does not suggest that she ever acted on these feelings.  While she indicated that getting tattoos and pulling her hair were forms of self-harm, the evidence does not reflect that she was in danger of ever seriously harming herself.  Although she acknowledged having low energy and difficulty concentrating due to impaired sleep and side effects of medicine, she was still able to care for the basic needs of her children.  Moreover, although the Veteran indicated she had severe social anxiety and difficulty being in groups, she was able to maintain relationships with family and friends through the Internet.  Accordingly, the Board finds that the criteria for a 70 percent rating, but no more, for bipolar II disorder have been more nearly approximated during the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9432.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bipolar II disorder, the evidence shows no distinct periods of time when the Veteran's disorder varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is considered adequate, and no referral is required.

The Veteran's service-connected bipolar II disorder is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's bipolar II disorder included depression, sleep impairment, manic episodes, impaired concentration and judgment, poor impulse control, suicidal ideations, irritability, violent behavior, social anxiety, alcohol dependence and abuse, panic attacks, difficulty adjusting to stressful situations, mild memory loss, disturbances in mood and motivation, difficulty establishing and maintaining effective work and social relationships, and physical manifestations of anxiety, such as facial tics and hair pulling.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are most congruent with the disability picture represented by the 70 percent disability rating assigned herein.  An evaluation in excess of 70 percent is provided for certain manifestations of mental disorders causing complete and total occupational and social impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  As the criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).
Affording the Veteran the benefit of the doubt, the Board finds her symptoms more nearly approximate a 70 percent disability rating for her service-connected bipolar disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 70 percent, but not higher, for bipolar II disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

GERD

The July 2008 rating decision granted service connection for GERD and assigned a noncompensable disability rating, effective June 22, 2007.  Following an October 2011 VA examination, in a November 2011 supplemental statement of the case, the RO increased the Veteran's disability rating to 10 percent for the entire period on appeal.

At her October 2012 hearing before the Board, the Veteran indicated the October 2011 VA examiner did not speak English well and she believed that the symptoms she relayed to the examiner were "lost in translation" and were not represented in the examination report.  The Veteran indicated at her October 2012 hearing that if a new examination was scheduled she would be willing to attend it.  Accordingly, the Board finds a remand is required to afford her a new examination with a VA examiner, other than the one who conducted the October 2011 examination.

Residuals of a Lacerated Spleen

In August 2006, during active duty service, the Veteran was involved in a motorcycle accident, which resulted in a "Grade III splenic laceration with perisplenic and pelvic fluid involving the entire inferior pole and lower half of the spleen."  In July 2008, the RO granted service connection for residuals of a lacerated spleen, and assigned a noncompensable rating, effective June 22, 2007.

In her August 2008 notice of disagreement, the Veteran indicated she still had a cyst on her spleen and was told by her treating physician that if she took a blow to her torso, her spleen would easily rupture.  Additionally, at her hearing before the Board, she indicated that her splenic scar was still encapsulated and had not healed as doctors expected it would.

A June 2007 CT scan of the abdomen revealed a splenic post-traumatic cyst that had decreased in size 1 centimeter, and the imaging report characterized the splenic cyst as "resolving."  A September 2011 VA examination reflects there had been no follow-up treatment for this, and the Veteran reported at the examination that she was told to be careful and avoid any impact on the left side of her abdomen.  The VA medical examiner did not discuss this assertion, nor did the examiner perform radiological testing to determine if the Veteran's spleen had actually resolved.  Accordingly, the Board finds a new VA examination is required, to include radiological imaging.

TDIU

Finally, because any potential increase in the Veteran's service-connected disabilities may have an effect on the outcome of her TDIU claim, the issue of entitlement to TDIU must also be remanded and deferred pending resolution of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU and request that the Veteran complete VA Form 21-8940, the application for increased compensation based on unemployability. 

2.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination, with an examiner other than the October 2011 examiner, to determine the current severity of the Veteran's service-connected GERD.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.

3.  Schedule the Veteran for an appropriate VA examination to determine the current manifestations and severity of her service-connected residuals of a lacerated spleen.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner must discuss:

* the Veteran's assertion that she was told to be careful and avoid impact on the left side of her abdomen;

* the results of any radiological testing performed in conjunction with the new examination;

* the results of the most recent June 2007 radiological testing, indicating the Veteran's splenic laceration was still in the process of "resolving;" and

* any symptoms attributable to residuals of the Veteran's lacerated spleen and the functional impact they have on her activities of daily living and ability to work.

A complete rationale must be provided for any opinion or conclusion expressed.

4.  Thereafter, the Veteran must be scheduled for a VA evaluation by a vocational specialist to address the functional effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her occupational experience and education.  When addressing the functional effects, the specialist must not consider the Veteran's age or nonservice-connected disabilities.

5.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


